CONLAN, J.
This is an appeal from an order at special term denying defendant’s motion for leave to amend his answer. We think the motion should have been granted. The order appealed from must be reversed, and defendant allowed to serve his proposed answer within 5 days from the service of the order herein, on payment of costs before and after notice of trial, together with $10 costs of the motion. No costs of this appeal. Issue to remain and cause to be tried on short-cause calendar when reached.